Citation Nr: 1137535	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  06-10 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder. 

2.  Entitlement to service connection for a stomach disorder. 

3.  Entitlement to service connection for a depressive disorder. 

4.  Entitlement to service connection for bilateral pes planus. 

5.  Entitlement to service connection for hearing loss. 

6.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978, and he had subsequent service in the United States Army Reserve. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2005, March 2006, and July 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied the benefits sought on appeal. 

A hearing, conducted by the undersigned Veterans Law Judge, was held at the RO in April 2007.  A transcript of the hearing testimony is in the claims file. 

In August 2007, the Board remanded these matters to the RO so that additional development of the evidence could be conducted.  Remand by the Board was again determined to be necessary in September 2009.  As will be discussed below, the directives of the remand were completed.  Accordingly, the Board finds that VA has substantially complied with the Board's February 2010 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The issues of entitlement to service connection for bilateral pes planus, hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current skin condition, to include tinea crusis, folliculitis, tinea versicolor, tinea corporis, and extensive tinea corporus did not have its onset in service, has not been etiologically linked to the Veteran's service or any incident therein, and has not been shown to be secondary to his service-connected post traumatic stress disorder (PTSD).  

2.  GERD did not have its onset in service and has not been etiologically linked to the Veteran's service or any incident therein.

3.  The currently diagnosed depressive disorder is shown to be as likely as not caused by the Veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in active military service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  A stomach disorder was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by a depressive disorder is proximately due to or the result of his service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.


Concerning the appeal of the service connection claims now before the Board, and pertaining to the claims for skin rash, stomach disorder, and PTSD, a July 2005 letter the RO notified the Veteran of the information and evidence to substantiate his claims of service connection, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  The letter also advised the Veteran to submit or identify any additional information that he felt would support his claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  An August 2005 letter provided similar notice information and additionally considered the depression aspect of the Veteran's psychiatric claim.  Another development letter concerning these claims was mailed to the Veteran in October 2005.  While the 2005 and 2006 letters did not include the additional requirements delineated by the United States Court of Appeals for Veterans Claims (Court) in Dingess/Hartman, the RO subsequently corrected this by issuing a letter in November 2007 for the express purpose of satisfying these additional requirements.  The RO then reconsidered the claims, as evidenced by Supplemental Statements of the Case (SSOCs) issued in December 2006 and March 2011.  Thus, no prejudice has resulted and the Veteran has not argued otherwise.  Mayfield v. Nicholson, 444 Veteran 1328 (Fed. Cir. 2006); Medrano v. Nicholson, 21 Vet. App 165 (2007) (In order to cure a VCAA notice timing defect, a compliant notice must be issued followed by the readjudication of the claim).  For the reasons discussed above, therefore, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to the VA notice.  There is no evidence of any failure on the part of VA to further comply with the duty to notify that reasonably affects the outcome of this case.

The duty to assist the appellant has also been satisfied in this case.  Available service treatment records and available post-service medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claims.  Unfortunately, not all of the Veteran's service medical records are available.  VA has a heightened duty to assist the Veteran in developing his claims since the records may have been lost or destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Regarding VA's "duty to assist," the RO has attempted, albeit unsuccessfully, to obtain the Veteran's service treatment records.  The Board remanded this case twice to attempt to obtain the complete service treatment records from the Veteran's period of active duty.  A March 2011 VA Memorandum is of record, entitled "Formal Finding on the Unavailability of Veteran's Service Treatment Records."  The Memorandum also stated that all procedures to obtain the Veteran's medical records have been correctly followed, that all efforts to obtain the needed information had been exhausted, and that further attempts would be futile.  The Memorandum set out specifically what steps were taken in an effort to obtain the Veteran's complete service treatment records.  The Board concludes that all reasonable means of obtaining the Veteran's service treatment records are exhausted.  The Board does find, however, that in the event that these missing service treatment records are found, the Veteran is entitled to seek to reopen his claims.  

Moreover, as it appeared that the Veteran served in the United States Army Reserve following his period of active duty and service treatment records, if any, from his Reserve service might be relevant to his claims, especially should complete service treatment records from his active duty period remain unavailable, the Board also ordered verification of periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during the period of Reserve service and instructed the RO to conduct additional searches for all service treatment records.  

On remand, the Veteran submitted some additional service records, including a copy of his September 1974 enlistment examination; copies of Army Orders ordering him to annual training in the summers of 1982 and 1983; and copies of accident reports from an incident which occurred during active duty in May 1976.  The RO/AMC conducted additional searches for complete service treatment records to include Personnel Information Exchange System (PIES) inquiries to the National Personnel Records Center (NPRC) and letters or emails of inquiry to the NPRC, the United States Army Reserve, and the Records Management Center (RMC).  The RO/AMC issued Memoranda of Formal Finding of the Unavailability of the service treatment records in November 2010 and March 2011 detailing efforts made to obtain additional service treatment records.  A VA Form 21-0820, Report of General Information, shows that the Veteran was telephoned by the AMC and informed of the unavailability of his service treatment records.  Accordingly, the Board concludes that its remand orders of August 2007 and September 2009 have been substantially complied with.  Stegall.  

The Board further observes that, pertinent to the claims on appeal, the Veteran was afforded VA examinations in December 2009.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were each predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination.  The reports of examination provided adequate medical information/opinions needed to adjudicate the affected claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  This participation included his providing testimony in July 2007 at a hearing conducted by the undersigned.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §  1110, 1131; 38 C.F.R. § 3.303(a).  In this case, efforts to verify the dates the Veteran served in the United States Army Reserve, to include the dates for each period of ACDUTRA and INACDUTRA, proved unsuccessful.  The Board notes though that the appellant in this case is a "Veteran" because of his active duty but is not a "Veteran" based on his service in the Reserve unless or until it is shown that he "was disabled . . . . from a disease or injury incurred or aggravated in line of duty" during a period of active duty for training (ACDUTRA) or unless or until it is shown that he "was disabled . . . . from an injury incurred or aggravated in line of duty" during a period of inactive duty for training (INACDUTRA).  If he was so disabled, such a period of ACDUTRA or INACDUTRA is then considered "active military service" and the person is then considered a "Veteran" for that period of service.

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active or inactive duty for training.  The effect is that an individual who has served only on active or inactive duty for training must establish a service-connected disability in order to achieve veteran status and to be entitled to compensation.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the advantage of certain evidentiary presumptions provided by law to assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period active or inactive duty for training.  Id. at 470-471 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, at 309.

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" disability, when certain conditions are met.  Kent v. Nicholson, 20 Vet.App. 1, 13-14 (2006); see Rose v. West, 11 Vet.App. 169, 171 (1998).  Under 38 C.F.R. § 3.303(b), there are two alternative methods of establishing service connection, chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Savage v. Gober, 10 Vet.App. 488, 495-97 (1997).  Alternatively, continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage, 10 Vet.App. at 495; see 38 C.F.R. § 3.303(b). 

Further, disability that is proximately due to or the result of a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  (The provisions of 38 C.F.R. § 3.310 were amended in the course of this appeal, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.)

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, post-service medical records do document complaints and treatment for various disorders, including a follicular rash on the Veteran's trunk and back, tinea corporis, gastroesophageal reflux disease, and a depressive disorder.  The Board also notes that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr.  Here, the Veteran certainly can report that he was treated in-service for his claimed skin disorder, stomach disorder, and depression.  

Moreover, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Factual Background and Analysis

As noted above, the service treatment records of record are quite limited.  While in a VA Form 21-526 submitted to VA in July 2005 the Veteran claimed to have been treated at a U.S. Army dispensary in Germany for his claimed conditions, review of the available service treatment records include only medical records dated in 1974 and 1983.  In the VA Form 21-526, the Veteran claimed to have had active duty from September 1974 to September 1978, and to have served in the Reserves from March to August 1982.  The Veteran appears to have submitted a photocopy of his September 1974 service entrance examination; this report shows all normal clinical findings.  It does appear that the March 1983 examination seems to have been conducted in connection with the Veteran's job as a civilian (GS-9 Ammunition Inspector).  Regarding this, a Report of Medical History, dated the same day that the March 1983 examination was conducted, notes the Veteran's "Position" (Title, grade, component) as a "GS-9," and his usual occupation as Ammunition Inspector.  On the medical history form, the Veteran denied ever having, or having now, problems associated with skin diseases, stomach trouble, or depression.  The Veteran, however, claims that the examination served a dual purpose (see VA Form 21-4138, dated in March 2006); both for his civilian job and for his Reserve service.  Regardless, the Veteran is not shown to have been on ACDUTRA when this examination was conducted but rather was ordered to ACDUTRA in July 1983, four months later.  

Personnel records on file include an October 1974 letter showing that the Veteran scored what was described as "outstanding" on a physical fitness test administered in October 1974.  A record also shows that he was ordered to active duty for training (ADT) in June 1982.  Of record is also a personnel record showing the Veteran to have served as a Company Commander in September 1982.  He was also ordered to annual training with the United States Army Reserve from July 21, to August 3, 1983.  The Veteran was reassigned to the United States Army Reserve Control Group in November 1983.  

A VA Form 21-4138, received from the Veteran in August 2005, includes detailed contentions concerning his claimed disorders.  He claimed to have experienced a skin rash in 1976 and that his rash now caused itching over his entire body, worsening since April 2005.  Regarding his stomach problems, he claimed to have also encountered these problems in 1976.  He attributed these problems to his being denied a transfer in 1976, and subsequently causing him stress and depression which affected his stomach.  As to his claimed psychiatric disorder, which at the time included PTSD and depression, the Veteran indicated that his being denied a transfer by the Army caused his to develop these problems.  He also claimed that following his return from active duty he received a very bad officer efficiency report, which greatly increased his condition.  For all of his claims, he asserted that he was treated at a U.S. Army dispensary in Germany, as well as by VA following his service separation.  As above noted, unfortunately no medical records to support these claims are available.  

The Veteran has also submitted a form, "Information in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)."  Review of this form, received in August 2005, shows that the Veteran related that in 1976 he was denied a transfer from his armor specialty to the military police.  He claimed that such a transfer was to be automatically assigned.

Skin Disorder

In this case, the Veteran has alleged that he was treated for a skin rash in 1976 while on a field training exercise in Germany.  In an August 2005 VA Form 21-526, the Veteran indicated that he had been treated for his skin condition, the symptoms of which cause burning and itching, at a VA medical center since 2005.  

Available service treatment records include a September 1974 service entry examination report which showed normal clinical findings of the skin.  One medical history form, dated in March 1983, likely a civilian record (the Veteran's position-i.e., title, grade, component-was noted to be "GS-9"), shows that the Veteran denied ever having had skin diseases.  Above the Veteran's signature on this form is shown to be the following language:  "I certify that I have reviewed the foregoing information supplied by me and that it is true and complete to the best of my knowledge."  A Report of Medical Examination, dated that same day in march 1983, shows that clinical evaluation of the Veteran's skin was reported to be normal.  

A December 2004 VA outpatient nursing note includes complaints of a "skin disorder since 1975."  A May 2005 VA outpatient physician note reflects that the Veteran claimed to have experienced a rash while in the Army in Germany in 1976 which had yet to go away.  

A May 2005 VA outpatient addendum note shows findings of at least two different types of rash:  folliculitis and tinea cruris.  The Veteran was also noted to maybe have some areas of tinea versicolor.  A June 2005 VA physician outpatient note shows a diagnosis of tinea corporis extensive.  A July 2005 VA primary care clinic (PCC) note includes a diagnosis of tinea corporis.  

The report of a December 2009 VA digestive conditions examination shows that the Veteran complained of a skin disorder.  A history of various post service treatment for tinea corporis extensive was noted.  Presently, the Veteran complained of episodic eruptions of his rash.  The Veteran informed the examiner that these skin symptoms started in Germany in 1976 during his military service.  The examiner commented that his review of the claims folder showed no objective data that the Veteran was treated for, or complained of, a skin rash while in the service.  The diagnoses included extensive tinea corporus.  The examiner opined that, as there was no finding that the Veteran had skin complaints in-service, the Veteran's current tinea corporis was not related to his military service.  This was described as being because he was not treated for this disorder in the military.  

A December 2010 statement from the Veteran's brother shows that he claimed that he noticed a bad skin rash on the Veteran's body upon his return from service.  He added that the Veteran continued to have this rash while on annual leave in 1978 and after his completion of active duty in Europe.  The brother also related that the Veteran still had a skin condition.  

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced, i.e., in this case, that he had skin rashes in service.  For example, he is competent to say that he has a rash on his skin or has felt itching, but he is not competent to state that that rash or itching is eczema as opposed to some other specific diagnosis.

The Veteran claims that he had been experiencing skin problems since 1976.  However, a Report of Medical History completed in 1983, five years after his separation from active duty, shows that the Veteran specifically denied ever having or having then skin diseases.  He made this statement at a time while not seeking monetary benefits for a skin disorder.  While the Veteran is competent to report having skin problems in service, the Board accords his recent statements no probative value since he specifically denied a medical history of skin problems in 1983, five years after his active duty discharge.  He also, in the course of examination in March 1983, was not shown to have a skin disorder following clinical evaluation.  The Board accords more probative value to statements made contemporaneously with service than statements made in connection with a claim for monetary benefits.  Indeed, the history provided in 1983 of not having had skin diseases before is more credible than those presented now given that the postservice statements are advanced in order to secure an award of monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a skin condition.  The record before the Board shows skin VA outpatient diagnoses dated in May and July 2005.  The medical evidence also reveals that in the course of the December 2009 VA digestive conditions examination, the examiner, in diagnosing extensive tinea corporus, opined that after review of the available service treatment records, the VA medical record, and the medical history taken in the course of the examination as well as the examination itself, there was no objective evidence in the claims folder to show that the Veteran complained of skin problems in service.  The examiner also opined that the present tinea corporis was not related to the Veteran's military service since it is not shown that he was treated for a skin disorder while in the military.  This examination and opinion is adequate, as the Board here has rejected the lay testimony presented by the Veteran, and others, as not being credible concerning the presence of an in-service skin disorder having had been manifested.  There is no medical opinion of record etiologically linking his current skin disorder to his service.  As noted above, the medical evidence of record indicates that the Veteran was not treated for any relevant complaints associated with his skin in service, and medical evidence indicates that he was initially diagnosed with skin problems in 2005.  VA requested the Veteran submit evidence etiologically linking his current skin disability to his service or any incident therein.  However, he has not submitted any medical evidence etiologically linking his current skin problems to service or any incident therein.

In addition, the Veteran's current skin problems were first diagnosed many years after his separation from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Although the Veteran believes he currently has a skin condition, which he describes as a rash, and he is competent to provide evidence of his in-service experiences, the Board finds that this issue does not involve a simple diagnosis.  See Jandreau; see also Woehlaert.  In this respect, while the Veteran believes he has a distinct skin condition which had its onset during service, he is not competent to provide a diagnosis of a specific type of skin disorder because that is a medical matter that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  There is no indication in the record that either the Veteran or his brother (who has attested to the presence of skin disorders during the Veteran's military service) is a physician or other health care professional.  Therefore, as laypersons, they are not competent to provide evidence that requires medical knowledge because they lack the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  Thus, lay assertions of record with regard to whether the Veteran's currently diagnosed extensive tinea corporus is etiologically related to the skin symptoms he reports to have had in-service are not competent or sufficient.

The Board also notes that the Veteran testified in April 2007 that, in essence, his claimed skin disorder was aggravated by his service-connected "psychological" disability.  See pages 16 and 17 of hearing transcript (transcript).  He added that his rash got worse dependent upon the level of stress he was under.  See page 17 of transcript.  The Board here notes that service connection has been awarded the Veteran for PTSD, and the disorder is currently rated as being 100 percent disabling.  See December 2009 Decision Review Officer decision.  

The only evidence linking the Veteran's current skin rash complaints to his service-connected PTSD is his own lay contentions.  In this case, although the Veteran may believe that his current skin problems may be aggravated by his service-connected PTSD, the Board concludes that his own lay statement as to the etiology of the current skin disorder is not competent evidence because unlike, for example, varicose veins or a dislocated shoulder, a skin rash is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to an injury or disease in military service without medical expertise.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Also, the Board is mindful of the fact that during a December 2009 VA mental disorders examination, the Veteran informed the examiner that he had lost 20 pounds in the past six months due to stress.  The Veteran also attributed trouble sleeping to stress.  Of significant note, however, he did not mention that he had skin problems which were related to either stress or to psychological problems.  Therefore, in this case, the Veteran's lay statements as to etiology do not constitute competent evidence.

As to the Veteran's claim that he has claimed skin disorder is, in effect, related to a psychologically-based disorder, the Board also finds that the medical evidence of record does not support this contention.  The Veteran is service-connected for PTSD; however, the medical evidence has not established a relationship between any diagnosed skin disorder and his service-connected PTSD.  

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim in this case, and service connection for a skin disorder must be denied.  38 U.S.C.A. § 5107(b).  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert.

Stomach Disorder

The Veteran claims that service connection should be granted for his claimed stomach disorder, currently diagnosed as "GERD" (gastroesophageal reflux disease), as this was caused by stress associated with his depression.  He claims that he experienced indigestion, pain, stomach soreness, and frequent blood in his stool in 1976 in Germany.  See August 2005 VA Form 21-526.  The Veteran also indicated that he had been treated for stomach problems since 2005 at a VA medical center since 2005.  Id.  

Available service treatment records include a September 1974 service entry examination report which showed all normal clinical findings.  One medical history form, dated in March 1983, likely a civilian record, shows that the Veteran denied ever having had "stomach, liver, or intestinal trouble."  Above the Veteran's signature on this form is shown to be the following language:  "I certify that I have reviewed the foregoing information supplied by me and that it is true and complete to the best of my knowledge."  A Report of Medical Examination, dated that same day in March 1983, shows that clinical evaluation of the Veteran was reported to be normal.  

A July 2005 VA primary care clinic (PCC) note includes a diagnosis of GERD.  A May 2007 VA primary care outpatient treatment note shows that the Veteran provided a history of "stomach problems since he has been in service."  

The report of a December 2009 VA digestive conditions examination shows that the Veteran complained of stomach problems; he reported that he was initially seen in 2005 for GERD.  The Veteran reported symptoms of nausea, abdominal discomfort, and reflux symptoms while in the military.  The examiner commented that extensive review of the Veteran's claims folder showed no such complaints in service.  The diagnoses included GERD.  The examiner opined that, since there was no objective data in the claims folder that the Veteran complained of GERD in service, his GERD was not caused by his military service.

A December 2010 statement from the Veteran's brother shows that he claimed that he noticed that the Veteran was having problems with his stomach when he came home on annual leave from December 1976 to January 1977.  He added that during this time the Veteran could not eat apples, oranges, and vegetables without vomiting.  The Veteran's brother also asserted that during this time the Veteran constantly complained of indigestion and of a nervous stomach.  The brother also related that the Veteran still had problems with his stomach.  

One medical history form, dated in March 1983, shows that the Veteran denied ever having had stomach problems.  Also in March 1983 a Report of Medical Examination shows that the clinical evaluation of the Veteran was normal.  In other words, a stomach disorder was not diagnosed at that time.  

The Veteran is shown to have first been treated for GERD following his military service in 2005.  This is decades following his active duty separation.  The Board is mindful that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced, i.e., in this case, that he had stomach trouble, with symptoms such as indigestion, pain, and stomach soreness in service.  Charles, Layno.  However, as a layman without proper medical training and expertise, the Veteran is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a specific stomach disorder because such a specific diagnosis is not capable of lay observation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a stomach disorder.  The record before the Board shows post-service stomach problems first being manifested in 2005, many years following the Veteran's service separation.  

The Veteran claims that he had been experiencing stomach problems since 1976.  However, a Report of Medical History completed in 1983, five years after his separation from active duty, shows that the Veteran specifically denied ever having or having then either "stomach, liver, or intestinal trouble."  He also, similarly, denied ever having had "frequent indigestion."  He made this statement at a time while not seeking monetary benefits for a skin disorder.  While the Veteran is competent to report having stomach problems in service, the Board accords his recent statements no probative value since he specifically denied a medical history of stomach problems in 1983, five years after his active duty discharge.  Moreover, during an examination in March 1983, he was not shown to have stomach trouble following clinical evaluation.  The Board accords more probative value to statements made contemporaneously with service than statements made in connection with a claim for monetary benefits.  Indeed, the history provided in 1983 of not having had stomach and/or indigestion problems is more credible than those presented now given that the postservice statements are advanced in order to secure an award of monetary benefits.  Cartright, 2 Vet. App. at 25.

Although medical evidence reveals that the Veteran currently suffers from GERD, as diagnosed on VA examination in December 2009.  The examiner however, as noted, opined that the present GERD was not related to the Veteran's military service since it is not shown that he was treated for a stomach disorder while in the military.  This examination and opinion is adequate, as the Board here has rejected the lay testimony presented by the Veteran, and others, as not being credible concerning the presence of an in-service stomach disorder having had been manifested.  There is no medical opinion of record etiologically linking his current GERD to his service.  Rather, the medical evidence of record indicates that the Veteran was not treated for any relevant complaints associated with his stomach in service, and medical evidence indicates that he was initially diagnosed with stomach problems in 2005.  VA requested the Veteran submit evidence etiologically linking his current stomach disability to his service or any incident therein.  However, he has not submitted any medical evidence etiologically linking his current GERD disorder to service or any incident therein.

While the Veteran essentially believes that his currently manifested GERD had its onset during service, GERD is not the kind of disorder subject to lay observation but rather requires medical evidence regarding diagnosis and etiology.  See Espiritu.  There is no indication in the record that the either the Veteran or his brother is a physician or other health care professional.  Laypersons , he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  Thus, his lay assertions with regard to whether his currently diagnosed GERD is etiologically related to the skin symptoms he had reports to have had in-service are not competent or sufficient.

The Veteran also has claimed that his claimed stomach trouble is related to his depression, which, as noted below, is now service connected.  No competent medical opinion is of record relating the Veteran's GERD to his depression.  
Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim in this case, and service connection for a stomach disorder must be denied.  38 U.S.C.A. § 5107(b).  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert.

Depressive Disorder

A May 2005 VA outpatient record, completed by a staff psychiatrist, includes a diagnosis of adjustment disorder, unspecified.  An August 2005 VA mental health clinic note includes a diagnosis of depression, not otherwise specified.  An October 2005 VA mental health clinic management note also includes a diagnosis of depression, not otherwise specified.  The Veteran provided a long history of depression since service.  

While mindful that the Veteran is seeking service connection for depression, and not PTSD, the following evidence is nevertheless pertinent to this issue.  In September 2006 the Veteran submitted a VA Form 21-4138, requesting service connection for PTSD related to the drowning of two soldiers in Germany in 1976.  Regarding his claim for PTSD, the Veteran also asserts that in April 1976, following the promotion of a soldier, his company formation was dismissed.  In an effort to celebrate the promotion of this soldier, the soldier was thrown into a deep cess pool.  The Veteran claimed that the soldier pleaded with him not to let the other soldiers throw him in, as he was unable to swim.  He added that he therefore instructed his troops not to throw the soldier into the water.  After departing from the area, the Veteran came to find out that the soldier had in fact been thrown into the water, and that the solider, along with another soldier who attempted to save him from drowning, both drowned.  He mentioned that the first soldier died in his arms following the rescue attempts.  See VA Form 21-0781, dated in October 2006.  He also mentioned, as part of a VA Form 21-4138, also dated in October 2006, that this drowning episode caused him to be haunted by the ghost of the soldier who had been thrown into the water, accompanied by nightmares and hearing voices.  

Concerning the two drownings reported by the Veteran in-service accident reports (DA Form 285) are on file showing that the two soldiers named by the Veteran both drowned in May 1976.

An October 2006 VA outpatient treatment record completed by a licensed clinical social worker includes a diagnosis of PTSD.  An October 2006 VA mental health clinic medication management note includes a diagnosis of depression, not otherwise specified, rule out psychotic depression.  Another October 2006 VA medical record, a psychological assessment consult note includes a diagnosis of depressive disorder with psychotic features.

VA mental health clinic medication management notes dated in March and August 2007 include diagnoses of PTSD and depression, not otherwise specified.  

In this case, the Veteran has alleged that his depression began in and was treated during his period of service.  

An April 2009 VA outpatient treatment record completed by a licensed clinical social worker includes a diagnosis of PTSD.  

The Veteran, in November 2009, claimed that his depression was secondary to his PTSD, and all his other appealed claims.  See VA Form 21-4138.

A December 2009 VA mental disorders (except for PTSD and eating disorders) examination report shows that the Veteran was currently been followed through the PTSD program and mental health clinic.  After examining the Veteran, the examiner provided a diagnosis of depressive disorder, not otherwise specified.  While not diagnosed, the examiner commented that the Veteran continued to manifest symptoms of PTSD.  As part of the PTSD, the examiner added that the Veteran had some depression, due to his sufficient level of guilt from the incident that occurred in Germany (i.e., the drowning deaths).  The examiner, however, added that the Veteran had some depression related to his physical health problems, and that was difficult to piece out a percentage of depression related to each cause without resorting to speculation.  The examiner also commented that "I did not find evidence of another psychiatric disorder in today's examination other than the aforementioned posttraumatic stress disorder."  The Board notes that the Veteran is service-connected for PTSD, and a 100 percent disability rating is in effect.  See December 2009 Decision Review Officer (DRO) decision.
A VA mental health clinic medication management note dated in February 2011 include diagnoses of PTSD and depression, not otherwise specified.  

The Veteran claims that his depressive disorder is due to certain events caused during his military service.  He claims that the disorder occurred as a result of his not being given a desired transfer, and also because he received a negative personal-based evaluation.  Also, again, in the alternative, he claims that it is also secondary to his service-connected PTSD.  

The post-service medical record is extensive concerning the Veteran's mental health.  As above noted, beginning in 2005, and to the present, the Veteran has been treated for various psychiatric-based disorders, to include depression and PTSD.  

During a December 2009 VA mental disorders examination, the examiner observed that the Veteran was currently been followed through the PTSD program and mental health clinic.  After examining the Veteran, the examiner provided a diagnosis of depressive disorder, not otherwise specified.  While not formally diagnosed, the examiner commented that the Veteran continued to manifest symptoms of PTSD.  As part of the PTSD, the examiner added that the Veteran had some depression.  He also added, significantly, that the Veteran had a sufficient level of guilt associated with the incident that occurred in Germany (i.e., the drowning deaths).  The examiner, however, added that the Veteran also had some depression related to his physical health problems, and that was difficult to piece out a percentage of depression related to each cause without resorting to speculation.  The examiner also commented that "I did not find evidence of another psychiatric disorder in today's examination other than the aforementioned posttraumatic stress disorder."  

The Board again parenthetically notes that the Veteran is service-connected for PTSD, and a 100 percent disability rating is in effect.  See December 2009 Decision Review Officer (DRO) decision.

Here, the record supports a finding that the service-connected PTSD as likely as not played some causative role in the development of the currently diagnosed depressive disorder.  The December 2009 VA examiner commented that as "part" of the [service-connected] PTSD the Veteran had "some depression."  He also opined that a separate diagnosis of depression was to be assigned due to the Veteran's guilt associated with his association with the in-service drowning incident, where two soldiers died.  

In resolving all reasonable doubt in the Veteran's favor, secondary service connection for a depressive disorder is warranted.  


ORDER

Entitlement to service connection for a skin disorder is denied.

Entitlement to service connection for a stomach disorder is denied.

Service connection for depressive disorder is granted.  


REMAND

Concerning the Veteran's claim seeking service connection for bilateral pes planus, the evidence of record shows that, as noted above, the service treatment records on file are quite limited.  While in a VA Form 21-526 submitted to VA in July 2005 the Veteran claimed to have been treated at a U.S. Army dispensary in Germany for his claimed pes planus, review of the available service treatment records include essentially only medical records dated in 1974 and 1983.  Also in the VA Form 21-526, the Veteran claimed to have had active duty from September 1974 to September 1978, and to have served in the Reserves from March to August 1982.

The Veteran appears to have submitted a photocopy of his September 1974 service entrance examination; this report shows normal clinical findings.  The March 1983 examination report shows that abnormal feet findings were reported, described as bilateral pes planus.  The Board does point out that it does appear that the March 1983 examination seems to have been conducted in connection with the Veteran's job as a civilian (GS-9 Ammunition Inspector).  Concerning this, a Report of Medical History, dated the same day that the March 1983 examination was conducted, notes the Veteran's "Position" (Title, grade, component) as "GS-9," and his usual occupation as Ammunition Inspector.  As part of the medical history form, the Veteran denied ever having, or having now, problems associated with foot trouble.  The Veteran, however, claims that the examination served a dual purpose (see VA Form 21-4138, dated in March 2006); both for his civilian job and for his Reserve service.  

Personnel records on file include those showing that the Veteran scored what was described as "outstanding" on a physical fitness test administered in October 1974.  

A November 2005 VA x-ray report concerning the Veteran's bilateral feet showed technically suboptimal examination showing no gross abnormalities.  

A December 2005 VA podiatry consult outpatient record shows a diagnosis of bilateral pes planovalgus/flexible flatfoot.  

A March 2006 letter for a private physician, M.A.F., MD, shows that she recent examined the Veteran for complaints of worsening problems with his flat feet.  She added that his present condition was a continuation and extension of his pes planus, initially diagnosed in March 1983 while he was serving in the armed forces.  

A July 2007 letter from a private podiatrist, J.P.T., D.P.M., shows that the Veteran was evaluated in March 2007 for complaints of bilateral painful feet.  The Veteran reported that his feet had been bothering him since his military service, approximately 1975 to the present.  The Veteran reported no foot pain prior to his military service.  The podiatrist commented that it was impossible to say whether or not the Veteran's military service was responsible for his flat feet, however, adding that the military service aggravated the Veteran's flat foot condition.  

The Veteran was also afforded a VA feet examination in December 2009.  Review of the examination report shows that the Veteran's medical record and history were reviewed prior to the examination.  The examiner commented that examination of the Veteran showed the presence of the diagnosed bilateral congenital rigid pes planus.  The examiner added that the Veteran was born with these feet and, 58 years later, he had the same feet he was born with.  The examiner observed that after his service separation the Veteran worked for years as a security guard.  He added that he did not see a relationship from the current foot examination to the degree of pain which the Veteran was exhibiting.  The examiner added that he did not believe that the Veteran's military service was responsible for his rigid pes planus or any of the symptoms that he may experience with his feet.  

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of examination for entry into service.  That presumption can be rebutted by clear and unmistakable evidence that such a disability existed prior to service and was not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111 where a condition is not noted at service entry, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In this case, the Veteran was diagnosed in March 1983 with bilateral pes planus.  While pes planus was not noted as part of the Veteran's September 1974 service entrance examination, and though the Veteran has denied problems with his feet prior to his service entry, the claims file nonetheless contains the December 2009 VA examination opinion wherein a VA examiner commented that the Veteran's bilateral rigid pes planus was congenital in nature, and existed since the Veteran was born.  This record serves potentially as clear and unmistakable evidence of a pre-service disability.  However, to rebut VA's presumption of soundness, a two-step evaluation is needed, and to date the Veteran has not been examined to determine whether there is clear and unmistakable evidence that the disease pre-existed his military service and whether or not it was aggravated by service.  See Wagner.  

The Board again notes that a private examining physician in March 2006 commented that the Veteran's current foot problems were representative of a continuation and extension of his pes planus, initially diagnosed in March 1983.  Also, as reported, a private DPM in July 2007 opined that the Veteran's current foot problems were aggravated by his military service.  Based on the conflicting nature of the medical evidence on file, a VA examination is warranted.  

Concerning the claim here seeking service connection for hearing loss, service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  In addition, the director of the VA Compensation and Pension Service observed that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was further noted that delayed-onset tinnitus must also be considered.

As noted above, the service treatment records of record are quite limited.  While in a VA Form 21-526 submitted to VA in July 2005 the Veteran claimed to have been treated at a U.S. Army dispensary in Germany for his claimed conditions, review of the available service treatment records include only medical records dated in 1974 and 1983.  In the VA Form 21-526, the Veteran claimed to have had active duty from September 1974 to September 1978, and to have served in the Reserves from March to August 1982.  The Veteran appears to have submitted a photocopy of his September 1974 service entrance examination; this report shows all normal clinical findings.  The report, however, also included a diagnosis of bilateral neurosensory hearing loss.  The examination report showed the following puretone thresholds in the right ear, in decibels:  20, 15, 15, 20, and 20 at 500, 1000, 2000, 3000, and 4000 Hertz (Hz), respectively.  Left ear puretone thresholds, in decibels, were:  15, 20 15, 25, and 25 at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  No other claimed disorder was diagnosed.  The March 1983 examination report showed the following puretone thresholds in the right ear, in decibels:  10, 0, 10, 5, and 5 at 500, 1000, 2000, 3000, and 4000 Hertz (Hz), respectively.  Left ear puretone thresholds, in decibels, were:  5, 0, 0, 2, and 0 at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  It does appear that the March 1983 examination seems to have been conducted in connection with the Veteran's job as a civilian (GS-9 Ammunition Inspector).  Regarding this, a Report of Medical History, dated the same day that the March 1983 examination was conducted, notes the Veteran's "Position" (Title, grade, component) as a "GS-9," and his usual occupation as Ammunition Inspector.  On the medical history form, the Veteran denied ever having, or having now, problems associated with hearing loss.  The Veteran, however, claims that the examination served a dual purpose (see VA Form 21-4138, dated in March 2006); both for his civilian job and for his Reserve service.  Regardless, the Veteran is not shown to have been on ACDUTRA when this examination was conducted but rather was ordered to ACDUTRA in July 1983, four months later.  

A VA Form 21-4138, received from the Veteran in August 2005, includes detailed contentions concerning his claimed hearing loss and tinnitus disorders.  The Veteran claimed that exposure to live field firing exercises involving artillery, tanks, and machine guns caused him to develop tinnitus.  

A July 2005 VA audiology consult report shows a diagnosis of sensorineural hearing loss, described as slight to mild bilaterally.  The Veteran reported a gradual loss of hearing sensitivity over the past 25 years, including a history of military service and occupational and recreational noise exposure.  He also complained of bilateral tinnitus.

An October 2005 VA ENT consult note shows diagnoses of bilateral mild sensorineural hearing loss and bilateral tinnitus.  

As noted, post-service medical records do document complaints of hearing loss and tinnitus.  The Board also notes that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington.  See also Charles, Layno, Jandreau, Barr.  

In this case, the Veteran claims that he began having hearing problems in 1976 and developed ringing in his ears in 1977, which he attributes to loud noise exposure during live firing training.  

Review of a December 2009 VA audio examination report shows that the Veteran complained of ringing noises in his ears.  The examiner commented that March 1983 audio results were within normal limits.  As above noted, it is not certain that this March 1983 is a service treatment record, as opposed to a medical record generated in association with the Veteran's employment as a civilian.  The Board does not that the Veteran was not shown to have been participating in Reserve duties at that time.  She added that complaints of tinnitus were not found in the available service treatment records.  The Veteran denied noise exposure both before and after his military service.  The examiner did observe that the Veteran in July 2005 did inform VA audiologic personnel that he had a history of military, and occupational and recreational noise exposure.  Audiometry examination showed reported puretone thresholds which did not show the presence of hearing loss of either ear as defined in 38 C.F.R. § 3.385.

The examiner opined that it was at least as likely as not that the Veteran's hearing loss was not caused or was etiologically related to his military service.  In support of this opinion, the examiner pointed out the March 1983 findings which were clearly within normal limits.  The examiner added that, without resorting to speculation, he could not opine as to an etiological relationship between the Veteran's military service and his tinnitus.  The examiner did mention that while there were no complaints of tinnitus found in the Veteran's available service treatment records, without review of active duty service treatment records she could not render an opinion regarding whether the Veteran's tinnitus was at least as likely as not causally or etiologically related to the Veteran's military service.  

A June 2011 letter from the Veteran to the Board notes that he claimed that his hearing loss had worsened since he was afforded a VA audio examination in December 2009.  He claimed to be currently wearing hearing aids.  

The Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley.

As part of a June 2011 letter from the Veteran he informed VA that he was seen at the Fort Roots VA audiology clinic for a hearing examination and was p5rovided hearing aids on May 24, 2011.  The Veteran also enclosed the hearing aid battery order for Starkey Brand hearing aids to be used 10 to 12 hours a day.  He further supplied a hearing aid fitting appointment sheet which listed may 24, 2011, as the date of his appointment at the Towbin Healthcare Center VA in North Little Rock, Arkansas.  The Board finds, significantly, that the underlying corresponding examination report or hearing aid fitting notes are not associated with the claims folder.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the complete medical records associated with the May 24, 2011, examination and hearing aids fitting need be associated with the record.  38 C.F.R. § 3.159(c)(2) (2010).

The Board also notes that a review of the claims folder shows that VA outpatient treatment records on file reflect that the Veteran was seen for audiology consultations; however, the underlying audiograms are not associated with the claims file.  For example, a July 2005 VA audiology consultation - at which time bilateral sensorineural hearing loss was diagnosed -- refers to an audiometric evaluation and notes "See Audiogram Display under Tools, AudiogramDisplay."  Also, an October 2005 VA otolaryngology consultation record notes "audiogram done today shows a bilateral symmetric slight sensorineural hearing loss bilaterally down to approximately 30 to 35 decibels in the higher frequencies.  He has a speech discrimination score in the 60s bilaterally."  The complete audiogram results from this visit are not included and the record is not clear as to whether the speech discrimination testing was performed using the Maryland CNT test.  Bilateral mild sensorineural hearing loss and tinnitus was diagnosed.  As such, remand is necessary so that an effort can be undertaken to obtain the full underlying VA audiology examination findings pertaining to the July and October 2005 VA visits.  38 C.F.R. § 3.159(c)(2) (2010).

As the service connection claim for hearing loss is being remanded anyway, the Veteran should be afforded a VA hearing examination in order to ascertain whether or not he in fact has hearing loss, as defined within 38 C.F.R. § 3.385, and, if so, whether such diagnosed hearing loss is etiologically related to his active military service.  The issue concerning service connection for tinnitus is deferred pending the completion of the actions ordered as part of this remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records (i.e., examination reports/hearing aid fitting notes, respectively) associated with VA treatment provided the Veteran at the Fort Roots VA audiology clinic on May 24, 2011 and at the Towbin VA Healthcare Center in North Little Rock, Arkansas, also on May 24, 2011.  Also, all records (i.e., the complete audiogram reports) need be obtained relating to VA audiology consultation provided the Veteran in July 2005 and otolaryngology consultation provided him in October 2005.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2). If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  The RO/AMC should schedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and etiology of the claimed bilateral pes planus.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  The examiner is also requested to comment on the private medical records dated in March 2006 and July 2007 pertaining to the Veteran's pes planus.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion as to whether the Veteran's bilateral pes planus clearly pre-existed his service, and, if so, did the disability increase beyond its natural progression during service.  

In the event that the examiner finds that the Veteran's current bilateral pes planus did not pre-exist his military service, the examiner should opine as to whether it is at least as likely as not that the Veteran's bilateral pes planus had its onset in or is otherwise causally or etiologically related to his active service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), a copy of this REMAND and all pertinent records in the appellant's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

3.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's VA treatment records.

After reviewing all VA treatment records, the examiner should provide an opinion as to whether it is at least as likely as not that current bilateral hearing loss -- if diagnosed -- had its onset in service or otherwise is causally or etiologically related to a disease or injury (i.e., acoustic trauma) incurred in active service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), a copy of this REMAND and all pertinent records in the appellant's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

5.  After completion of the above development, the Veteran's claims for service connection for bilateral pes planus and hearing loss should be readjudicated.  If in any respect the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


